                                 UNITED STATES DISTRICT COURT
                                             for the
                              EASTERN DISTRICT OF NORTH CAROLINA
                          -   \
                                                                                 Docket No. 4:16-CR-29-lD
U.S.A. vs. Ronda Ward

                                     Petition for Action on Probation

COMES NOW Melissa K. Gonigam, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Ronda Ward, who, upon an earlier plea of guilty
to False Claims Against the United States, in violation of 18 U.S.C. § 287, was sentenced by the Honorable
James C. Dever III, U.S. District Judge, on January 26, 2017, to 5 years probation under the conditions
adopted by the court.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

To date, the defendant has failed to make consistent payments toward her financial obligation. Per the
probation judgment, Ward is ordered to pay the balance in full immediately, but if she is unable to do so,
she shall pay installments of $125 per month, beginning 60 days after the date of the judgment. The
defendant's payment agreement reflects the commencement date ofMarch 25, 2017. Ward has made one
partial payment of $80, and has an outstanding balance of $22,520, comprising both the special assessment
and restitution. It is recommended that the defendant be required to participate in a vocational training .
program, if she is unable to make payments consistently in the future. Ward is otherwise fully compliant
with her conditions of supervision. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision.

PRAYING THAT THE COURT WILL ORDER that probation be modified as follows:

   1. The defendant shall participate in a vocational training program as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Dwayne K. Benfield                               /s/ Melissa K. Gonigam
Dwayne K. Benfield                                   Melissa K. Gonigam
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: (910) 346-5103
                                                     Executed On: October 29,2018
Ronda Ward
Docket No. 4:16-CR-29-lD
Petition For Action
Page2
                                      ORDER OF THE COURT

Considered and ordered this 1..Cf        day of   0 c .f-o b..u....   , 2018, and ordered filed and
made a part of the records in the above case.
